DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 1/4/21.  Claims 23, 25, 27-30, 32, and 34-38 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/20 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephanie Cristiano on 2/3/21.
The application has been amended as follows:
23.	(Currently Amended) An apparatus associated with a subscription device, the apparatus comprising at least one processor, and at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least:
receive a capability indication indicating that a visited network is capable of applying one or more privacy protections;

 	in an instance the subscription device is capable of applying at least one of the one or more privacy protections, select one of the one or more privacy protections which the subscription device is capable of applying as the applied privacy protection;
instruct the subscription device to indicate the applied privacy protection to the visited network; and
instruct the subscription device to provide a protected subscription identifier to the visited network, wherein the protected subscription identifier is based on a permanent subscription identifier protected according to the applied privacy protection.
25.	(Currently Amended) An apparatus associated with a subscription device, the apparatus comprising at least one processor, and at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to:
 	instruct [[a]] the subscription device to provide a capability indication to a visited network, wherein the capability indication indicates one or more privacy protections of which the subscription device is capable;
receive an indication of an applied privacy protection from the visited network; and
instruct the subscription device to provide a protected subscription identifier to the visited network, wherein the protected subscription identifier is based on a permanent subscription identifier protected according to the applied privacy protection.
30.	(Currently Amended) An apparatus associated with a mobility entity, the apparatus comprising at least one processor, and at least one memory including computer program code, and the 
 	instruct [[a]] the mobility entity to provide a capability indication to a subscription device, wherein the capability indication indicates one or more privacy protections of which the mobility entity is capable;
receive a first indication of an applied privacy protection from the subscription device; and
instruct the mobility entity to handle a protected subscription identifier according to the applied privacy protection, wherein the protected subscription identifier is received from the subscription device. 
32.	(Currently Amended) An apparatus associated with a mobility entity, the apparatus comprising at least one processor, and at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to:
 	receive a capability indication from [[the]] a subscription device, wherein the capability indication indicates one or more privacy protections of which the subscription device is capable;
check if the mobility entity is capable of applying at least one of the one or more privacy protections;
 	in an instance the mobility entity is capable of applying at least one of the one or more privacy protections, select one of the one or more privacy protections of which the mobility entity is capable as the applied privacy protection;
instruct the mobility entity to provide a first indication of an applied privacy protection to the subscription device; and


Allowable Subject Matter
Claims 23, 25, 27-30, 32, and 34-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NAM T HUYNH/Primary Examiner, Art Unit 2647